DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-8 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf et al. US Publication 2005/0090756 (hereinafter Wolf) in view of Pless et al. US Publication 2009/0069863 (hereinafter Pless) and in further view of Gabriela et al. US Publication 2012/0053658 (hereinafter Gabriela). 
Regarding claim 1, Wolf discloses a neural interface system comprising: an external portion (element 1008, Figure 10-11, abstract, [0060]) including a processor, telemetry circuit, and external coil ([0065][0119]; telemetry circuit 1118, processor 1108, and coil 1110 at [0131] which details that the transmission type between the two transmitters and receivers are electromagnetic in nature and though are not explicitly 
Pless teaches a neural device that is housed within a hermetic package (element 110 which is an implantable housing as shown in Figure 1) and includes a driver within 
Wolf does not explicitly utilize electrodes that both stimulate and then sensing (or vice versa), but Wolf does suggest that sensing then stimulating is a known concept ([0049] where stimulation based on mapped neural data which requires sensing occurs). Gabriela teaches a long-term implantable sensing/stimulating device that includes a control circuit (processor 40 which works in tandem with switching circuit 48) under programmable control (element 14) that is connected to electrodes (24, 26 and 
Regarding claim 3, Wolf teaches a band pass filter 428 in between the differential neural amplifier 414/426 and the electronic circuit at 448, see Figure 4A. 
Regarding claim 5, Wolf discloses that the data includes control commands including at least one command selected from the group of electrode selection for a neural sensing channel, gain selection, sampling control and other safety and diagnostic commands (element 1114, [0121]-[0125] and Figures 10-11).  Pless also details one of the above claimed group ([0086]-[0089] which details electrode selection for neural sensing).

Regarding claim 8, Wolf discloses that the data includes electrode impedance ([0112], which mentions monitoring the impedance of the electrodes being either high or low).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf in view of Pless and Gabriela, as applied to claim 1, and in further view of Lowry et al. US Patent 4,272,986 (hereinafter Lowry).
Regarding claim 2, Wolf is silent on there being a moisture leakage monitor within the hermetic package. Lowry teaches a hermetic package that includes a moisture leakage electronic monitor (Figure 1, column 5 lines 5-68 which details a sensor for monitoring moisture within the package). It would have been obvious to the skilled artisan at the time of invention to utilize the moisture monitor as taught by Lowry with the device of Wolf in order to determine if the circuitry in the package has been damaged or compromised.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf in view of Pless and Gabriela, as applied to claim 3, and in further view of Leuthardt US Publication 2012/0022391 (hereinafter Leuthardt). 
Regarding claim 4, Wolf is silent on the band pass filter frequency range. Leuthardt teaches a neural monitoring device that includes a band pass filter that allows frequencies between 75 and 105 hertz ([0032]). As the Applicant includes no criticality for the filtering range it would have been obvious to the skilled artisan at the time of invention to optimize the frequency range as taught by Leuthardt with the band pass filter of Wolf as predictable results would have ensued (standard processing of neural signals).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf in view of Pless and Gabriela, as applied to claim 1, and in further view of Donoghue et al. US Publication 2004/0249302 (hereinafter Donoghue).
Regarding claim 7, Wolf is silent on the sampling rate. Donohue teaches a neural device that includes an analog to digital converter (element 250, samples at a rate of 480 hertz ([0026], which details utilizing sampling rates of less than 1000hz and goes on to mention that it is still oversampled by up to five times what is needed). As the Applicant includes no criticality for the sampling rate, it would have been obvious to the skilled artisan at the time of invention to optimize the ADC sampling rate as taught by Donoghue with the circuits of Wolf as predictable results would have ensued (processing of neural signals into digital signal viewable on a computer).


Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied to address the “life of the implanted portion”, see above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794